Citation Nr: 0817320	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
condition, claimed as anxiety disorder.  

3.  Entitlement to service connection for attention deficit 
disorder (ADD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision the RO, in pertinent part, 
denied entitlement to service connection for bilateral 
hearing loss, anxiety and ADD. 

On the substantive appeal form, received by VA in September 
2006, the veteran had requested a travel Board hearing.  The 
veteran failed to report for a travel Board hearing scheduled 
for April 2008.

A claim of entitlement to service connection for PTSD was 
denied in a June 2007 rating decision.  To date, the veteran 
has not filed a Notice of Disagreement with that decision and 
that claim is therefore not in appellate status.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, manifested within one year after 
service, and that currently diagnosed hearing loss is related 
to service or any incident of service.

2.  The record contains a current diagnosis of an anxiety 
disorder which has been etiologically linked to military 
related trauma by competent medical evidence.

3.  The record contains a current diagnosis of attention 
deficit disorder (ADD), which is a developmental disorder; 
developmental defects are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits 
and it is not shown that ADD was subject to a superimposed 
disease or injury in or due to service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, an anxiety disorder was incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Service connection for ADD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2007); 
VAOPGCPREC 82-90 (July 18, 1990). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
Following receipt of the veteran's original service 
connection claims, a duty to assist letter was issued to him 
in March 2005, prior to the initial adjudication of the 
claims in a February 2006 rating decision.  The letter 
advised the veteran that he should identify dates and 
locations of treatment and of medical evidence, lay 
statements, employments records, etc. which support his 
claims.  The 2005 VCAA letter also discussed the duties and 
responsibilities of VA and the veteran as pertains to 
obtaining and providing evidence in support of the claims.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  Moreover, the 
veteran was provided with a Supplemental SOC in June 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
that VA cured any failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Such notice was provided in correspondence dated in 
October 2006.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's pertinent service medical records 
and post-service private and VA medical records are in the 
file and he has undergone several medical evaluations from 
2005 forward.  There is no indication from the claimant that 
he has any additional evidence in his possession, but not 
associated with the record, that is needed for a full and 
fair adjudication of the claims or that he is aware of any 
other evidence which might be relevant.  

Accordingly, the Board finds that there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating the claim and the veteran has identified no 
additional evidence or information to provide in support of 
his claim. Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's DD Form 214 shows that he served with the U.S. 
Army and that he served in Vietnam from February 1968 to 
November 1970.  Service personnel records show that he served 
as a cannoneer.

The service medical records (SMRs) include an August 1968 
enlistment examination report which revealed that clinical 
evaluation of the ears was normal and that hearing acuity was 
entirely normal bilaterally.  Psychiatric evaluation was also 
normal.  The SMRs were entirely negative for any complaints, 
treatment, or diagnosis related to hearing loss or of a 
psychiatric nature.  The November 1970 separation examination 
report reflects that clinical evaluation of the ears was 
normal and that hearing acuity was entirely normal 
bilaterally.  Psychiatric evaluation was also normal.

The veteran filed original service connection claims for 
bilateral hearing loss, anxiety disorder and ADD in January 
2005.  

The record contains a private psychological evaluation dated 
in May 1996.  At that time, the veteran reported that he was 
easily distracted and had great trouble being organized and 
indicated that these difficulties dated back to when he was a 
child.  A long history of drug use and experimentation with 
multiple substances was also reported.  It was also noted 
that the veteran had tinnitus and that the ringing tended to 
interfere with his concentration abilities.  A DSM-IV 
diagnosis of attention deficit disorder (ADD), inattentive 
type, was made.  The examiner commented that it seemed that 
he had this difficulty while in school, but that it was never 
adequately diagnosed and treated.  

VA records dated in 2005 show that the veteran demonstrated 
depressive symptomatology and that a diagnosis of major 
depressive disorder was made in May 2005.  The veteran 
underwent an audiological evaluation in July 2005 which 
revealed moderately severe high frequency sensorineural 
hearing loss bilaterally.  

A VA audiological evaluation was conducted in January 2006 
and the claims folder was reviewed.  The veteran reported 
that he was exposed to acoustic trauma in Vietnam from the 
firing of 105 and 155 Howitzers.  He stated that after 
service, he was a bricklayer in construction for 30 years, 
during which time he was exposed to noise from trucks, heavy 
machinery and power tools.  He indicated that during the 
course of his post-service employment he wore hearing 
protection.  He also indicated that he hunted small game 
using a 12-gauge shotgun.  He reported that he first became 
aware of hearing loss in 1995.     

On audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
65
LEFT
5
10
15
60
75

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 33 db in the 
right ear and 40 db in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent 
bilaterally.  Mild high frequency sensorineural hearing loss 
bilaterally was diagnosed.  The examiner opined that it was 
less likely than not that the veteran incurred hearing loss 
resulting from exposure to noise in military service.  In 
support of the conclusion, the examiner noted that there was 
no evidence of hearing deficit on separation from service in 
1970, the veteran reported that he was not aware of any 
hearing loss until 1995, and that he sustained exposure to 
hazardous (noise) after separation from service.  

A VA psychological examination was also conducted in January 
2006 at which time the claims folder, was reviewed, the 
veteran was tested and evaluated and a diagnosis of ADD was 
made.  The examiner stated that the fact that both ADD and 
anger problems were in evidence prior to service did not mean 
that tinnitus could not be aggravating this condition.  It 
was commented that since the veteran was himself unsure about 
this, it was less likely than not that tinnitus was 
aggravating ADD.  It was further observed that since there 
was no evidence at all of anxiety; therefore neither tinnitus 
nor hearing loss could be the cause of anxiety.

Service connection for tinnitus was granted in a July 2006 
rating action.  

The record includes the results of Minnesota Multiphasic 
Personality Inventory-2 testing conducted in August 2006 as 
well as additional testing and interview conducted in 
September and October 2006, which was accompanied by a 
private medical statement of November 2006 indicating that a 
diagnosis of chronic PTSD was warranted.  

The file contains a March 2007 memorandum, indicating that 
evidence of record documents the veteran's involvement in 
weapons fire while serving in Vietnam.  It was also concluded 
that given the veteran's MOS and length of time in Vietnam 
the evidence established that he engaged in combat with the 
enemy.  It was noted that therefore, lay evidence of 
stressors reported by the veteran to include witnessing 
soldiers killed and wounded, being the object of sniper fire, 
seeing helicopters shot down in sight of the base and 
engaging in enemy fire daily were presumed credible and 
established the occurrence of these claimed stressors.  

A VA PTSD evaluation was conducted in May 2007; the claims 
folder was reviewed, the veteran was interviewed and 
psychometric testing was performed.  The examiner noted that 
there was no indication of mental health problems treated 
while in the military.  The report stated that based on the 
signs, symptoms, occupational and social functioning 
described in the report, the veteran had anxiety symptoms 
consistent with PTSD, but did not meet the full DSM-IV PTSD 
criteria, suggesting a diagnosis of anxiety disorder.  It was 
also noted that he had depressive symptoms related to 
vocational adjustment.  The examiner indicated that the 
diagnosed anxiety disorder was at least as likely as not 
related to the veteran's military experiences/trauma.


Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  38 
U.S.C.A. § 5107(b).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for conditions including psychoses and 
organic diseases of the nervous system, such as hearing loss, 
may additionally be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

        A.  Hearing loss

The veteran maintains that he currently experiences hearing 
loss as a result of being assigned to an artillery unit in 
Vietnam.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In addition to the 
foregoing, the Board notes that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

In addition, however, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  Every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

Initially, the Board must make a finding as to whether the 
evidence establishes that the veteran participated in combat, 
warranting application of 38 U.S.C.A. § 1154(b).  For the 
limited purposes of this decision, the Board will assume, 
without deciding, that the provisions of 38 U.S.C.A. § 
1154(b) are applicable to the claim, as consistent with 
findings made by the RO in March 2007 to the effect that the 
veteran participated in combat with the enemy during his 
service in Vietnam.  The Board finds the veteran's reported 
lay history of acoustic trauma from weapons fire and 
explosions is credible and consistent with the circumstances, 
condition or hardships of his combat service.  Collette, 
82 F.3d at 392.  Accordingly, the Board concludes that the 
veteran was exposed to acoustic trauma during service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

In this case, there is no question that the claimed disorder, 
bilateral hearing loss is currently manifested.  Hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 was 
clearly shown by results of a VA audiological evaluation 
conducted in January 2006.

Even having established that the veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma 
and noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under 
VA regulations.  The evidence in this case shows that testing 
conducted in 1968 on enlistment and again in 1970 prior to 
separation failed to show any evidence of hearing deficit in 
the ears bilaterally as defined in the Hensley v. Brown, 
previously discussed herein.  Moreover, there was no 
indication of any hearing loss documented during the 
veteran's first post service year.  Bilateral hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 was 
not initially established until 2005.

The critical issue in this case is whether the veteran's 
currently manifested bilateral hearing loss is related to 
noise exposure sustained during service.  Although the 
veteran was not treated for or diagnosed with bilateral 
hearing loss during service, the Board notes that the 
question is whether this condition is nevertheless at least 
as likely the result of the injury he sustained in service, 
i.e., the acoustic trauma.  38 C.F.R. § 3.303(d).  The record 
contains one medical opinion addressing this matter.

It was not until 2005, about 35 years after service that 
bilateral hearing deficit meeting the threshold requirements 
of 38 C.F.R. § 3.385 was initially identified.  In 2006, a VA 
examiner having noted the veteran's credible history of noise 
exposure in service and having reviewed the claims folder, 
concluded that it was less likely than not that the veteran's 
hearing loss was caused by or the result of his military 
service, reasoning that there was no evidence of hearing 
deficit on separation from service in 1970, the veteran 
reported that he was not aware of any hearing loss until 
1995, and that he sustained exposure to hazardous (noise) 
after separation from service.  The record contains no 
contrary medical opinion.  

Also working against the claim is the absence of clinical 
evidence of hearing loss from 1970 until initially diagnosed 
post-service in 2005.  With regard to the decades-long 
evidentiary gap between active service and the earliest 
findings of bilateral hearing loss, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or 
experienced an event, such as noise exposure, in service 
which resulted in chronic disability or persistent symptoms 
of hearing loss thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

Thus, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first evidence of bilateral hearing loss 
is itself evidence which tends to show that hearing loss did 
not have its onset in service or for many years thereafter.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
prolonged period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis).  Moreover, also 
of significance in this case is the role of the veteran's 
post-service employment as a bricklayer/construction worker 
for 30 years with a reported history of acoustic trauma from 
trucks, heavy machinery and power tools, albeit with some 
degrees of hearing protection worn, and that fact that the 
veteran himself reported that he did not notice any 
appreciable hearing loss until 1995.
The Board has considered the statements of the veteran to the 
effect that he has experienced hearing loss from his period 
of service forward.  The Board observes that the United 
States Court of Appeals for Veterans Claims has determined 
that, specifically in cases of tinnitus, a veteran is capable 
and competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board believes that it is logical to 
conclude that the same principle holds true in cases, such as 
this one, involving hearing deficit.  However, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be medical evidence of a nexus to 
service, which is lacking in this case.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  While the veteran has 
presented statements and contentions to the effect that 
bilateral hearing loss is related to service, he is not 
competent to offer a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The evidence is not in relative equipoise as there is 
evidence of normal bilateral hearing acuity at separation 
from service in 1970 and an almost 35 year gap between active 
service and the first indications of hearing loss meeting the 
threshold requirements of 38 C.F.R. § 3.385.  Moreover, the 
only medical opinion of record addressing the etiology and 
onset of the veteran's bilateral hearing loss weighs against 
service incurrence.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

        B.  Psychiatric disorder

The veteran contends that he suffers from generalized anxiety 
disorder attributable to hearing loss and tinnitus.  In this 
case, the Board need not even address the theory of a 
secondary relationship, as the Board finds the evidence is at 
least at an approximate balance as evaluated under the theory 
of direct service incurrence and therefore as discussed 
herein, warrants the grant of service connection.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the SMRS are negative for any diagnosed 
psychiatric condition and there was no psychiatric condition 
diagnosed during the first post-service year. 

In 2005 and 2006 diagnoses of depressive disorder and PTSD 
were made.  When most recently examined in 2007 by VA, 
anxiety disorder was diagnosed and this was etiologically 
related to combat experiences/stressors/military trauma which 
the veteran reported experiencing during Vietnam service.  
These stressors/trauma included: witnessing soldiers killed 
and wounded, being the object of sniper fire, seeing 
helicopters shot down in sight of the base and engaging in 
enemy fire daily.  

The Board notes that in a March 2007 memorandum for the file, 
VBA had concluded (primarily for purposes of adjudicating the 
veteran's PTSD claim) both that given the veteran's MOS and 
length of time in Vietnam the evidence established that he 
engaged in combat with the enemy and consequently that the 
veteran's lay accounts of combat experiences/stressors from 
his Vietnam service were presumed credible.  

While arguably further medical inquiry could be undertaken 
with a view towards development of the claim, the record as 
it stands shows that the veteran has a current diagnosis of 
anxiety disorder which has been attributed to his military 
service; there is no contrary opinion of record.  Unlike the 
law applicable with regard to PTSD, a predicate of a 
confirmed in-service stressor is not required for a grant of 
service connection for an anxiety disorder, but has actually 
been established in this case.  Cf. 38 C.F.R. §§ 3.303(d) and 
3.304(f).  Curiously, it was upon this basis that the service 
connection claim was most recently denied by the RO in a 
Supplemental SOC issued in June 2007.  

Because a state of at least relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for an anxiety 
disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

        C.  ADD

The veteran states that he has ADD and believes that his 
inability to concentrate is secondary to service connected 
tinnitus.  The record contains diagnoses of ADD, inattentive 
type, made in May 1996 and upon VA examination in January 
2006.

Without regard to the theory of entitlement, with respect to 
ADD, it is noteworthy that this condition is characterized as 
a developmental disorder (see DSM-IV, (1994)).  It is clear 
that congenital or developmental defects may not be service-
connected because they are not diseases or injuries under the 
law.  See, e.g., Thompson v. United States, 405 F.2d 1239 
(Ct.Cl.1969).  A defect is a structural or inherent 
abnormality or condition, which is more or less stationary in 
nature.  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  See 
VAOPGCPREC 1-85 (March 5, 1985) (reissued as VAOPGCPREC 82-
90, 56 Fed. Reg. 45711 (1990)).  

Under 38 C.F.R. § 3.303(c), developmental defects are not 
diseases or injuries within the meaning of legislation 
pertaining to compensation benefits, and may not, of 
themselves, be service connected.  See also 38 C.F.R. § 4.9 
(2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).  However, such defects can 
be subject to superimposed disease or injury.  If, during an 
individual's military service, superimposed disease or injury 
does occur, service connection may indeed be warranted for 
the resultant disability.  See VAOPGCPREC 82-90 (July 18, 
1990).

Here, there is no evidence that ADD was subject to a 
superimposed disease or injury which occurred during the 
veteran's military service.  In this case, psychiatric 
evaluation and clinical evaluation of the ears was normal 
according to the 1970 separation examination and a documented 
diagnosis of ADD is not shown in the record until 1996, over 
25 years after the veteran's discharge from service.  
However, when ADD was diagnosed in both 1996 and 2006, it was 
believed that symptoms of ADD had been present since the 
veteran was school-aged (prior to service), although it was 
never adequately diagnosed or treated at that time, or it 
appears prior to 1996.  

Service connection was not initially established for any 
disorder until 2006, when tinnitus was service-connected, 
although tinnitus was never actually noted or diagnosed in 
service or during the first post-service year.  So to, 
currently service connected (by virtue of this decision) 
anxiety disorder was not ever treated or diagnosed during 
service or for decades thereafter, nor has there been any 
evidence presented which establishes or even suggests that a 
superimposed disease or injury occurred during military 
service that resulted in disability now diagnosed as ADD.  
See VAOPGCPREC 82-90.  

Although the veteran has argued that his ADD was caused or 
aggravated by his service-connected tinnitus, this is not a 
matter for an individual without medical expertise to 
competently address.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows no medical evidence that ADD was subject 
to a superimposed disease or injury in service.  In this 
regard, the initial documented diagnosis of ADD made in 1996, 
pre-dated the initial documented diagnosis of tinnitus, 
initially made in 2005, by almost a decade.  Accordingly, 
there is no indication that ADD was subject to a superimposed 
condition during service or due to service, specifically 
claimed as tinnitus. 

Because ADD is a developmental disorder which, of itself, may 
not be service connected, and because there is no competent 
evidence that ADD was subject to a disease or injury which 
was superimposed on the ADD during or as result of service, 
the preponderance of the evidence is against this claim.  
Accordingly, it must be denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Service connection for an anxiety disorder is granted.

Service connection for ADD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


